DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims 
Claims 1-20 of U.S. Application No16/887084 filed on 05/29/2020 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 12-15 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of receiving data and providing instructions. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A computer-implemented method comprising: receiving first data from a first sensor utilizing a first communication protocol, wherein the first sensor is positioned in an aggregation zone; receiving second data from a second sensor utilizing a second communication protocol, wherein the second sensor is positioned in the aggregation zone; processing the first data received from the first sensor and the second data received from the second sensor to conform the first communication protocol and the second communication protocol; and providing instructions based on the processed first data and the processed second data in a third communication protocol, wherein the instructions adjust auxiliary functions of an autonomous vehicle.
The claims recite a computing method, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of receiving data and providing instructions. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “first sensor”, “second sensor”, and “auxiliary function” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the sensors described in paragraph [0070 and 0073] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 1, 2, 5-9, 12-15 and 19, applicant recites further type of data being collected, respectively. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 8, applicant recites a system performing functionalities identical to those of the computed implemented method of claim 1. The integration of a computed implemented method in claim 8 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 15, applicant recites a non-transitory computer-readable storage medium performing functionalities identical to those of the computed implemented method of claim 1. The integration of a computed implemented method in claim 8 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

Examiner note: Applicant states adjusting an auxiliary function but then details in the claims and in the specification that those functions can be one of at least “ autonomous vehicle includes at least one of temperature control, sensor cleaning, motor control, data aggregation, and power supply control”. Data aggregation can be just adjusting data, which falls into an abstract idea, this function can be provided generic computer implementation. 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prokhotov et al. [US 2016/0167668 A1], hereinafter referred to as Prokhorov.
 	As to Claim 1, 8 and 15, Prokhotov discloses a computer-implemented method comprising: receiving first data from a first sensor utilizing a first communication protocol ([See at least 0024, 0035 and 0042]), wherein the first sensor is positioned in an aggregation zone ([See at least 0024, 0035 and 0042]); receiving second data from a second sensor utilizing a second communication protocol, wherein the second sensor is positioned in the aggregation zone ([See at least 0068 and 0070]); processing the first data received from the first sensor and the second data received from the second sensor to conform the first communication protocol and the second communication protocol ([See at least 0033-0035, 0070, 0089 and 0110]); and providing instructions based on the processed first data and the processed second data in a third communication protocol, wherein the instructions adjust auxiliary functions of an autonomous vehicle ([See at least 0033-0035, 0070, 0074and 0110]).  

As to Claim 2, 9 and 16, Prokhotov discloses a computer-implemented method, wherein the auxiliary functions of the autonomous vehicle includes at least one of temperature control, sensor cleaning, motor control, data aggregation, and power supply control ([See at least 0074]).  

As to Claim 3, 10 and 17, Prokhotov discloses a computer-implemented method, wherein the sensor cleaning is actuated by a solenoid ([See at least 0034, 0063, 0073 and 0074]).  

As to Claim 4, 11 and 18, Prokhotov discloses a computer-implemented method, wherein the motor control is directed by a servo drive to control a motor of the autonomous vehicle ([See at least 0026, 0071 and 0073]).  

As to Claim 5, 12 and 19, Prokhotov discloses a computer-implemented method, wherein the third communication protocol is a communication protocol of a main computer of the autonomous vehicle, wherein the third communication protocol being different from the first communication protocol and the second communication protocol  ([See at least 0033-0035, 0068, 0070 and 0089])

As to Claim 6 and 13, Prokhotov discloses a computer-implemented method, wherein the providing of the instructions is provided to corresponding components of the autonomous vehicle ([See at least 0026, 0071 and 0073]).  

As to Claim 7, 14 and 20, Prokhotov discloses a computer-implemented method, wherein the providing of the instructions to the corresponding components occurs without receiving instructions to adjust the auxiliary functions from a main computer of the autonomous vehicle ([See at least 0033-0035, 0070, 0074and 0110]).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668